DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 24 October 2022, which has been entered and made of record.  Claims 1-2, 4-7, 9-12, 14-17 and 19-20 have been amended.  No Claim has been added or cancelled.  Claims 1-20 are pending in the application.
	
	Response to Arguments
Applicant's arguments, with respect to 35 U.S.C. §112(b) rejection to Claim 1-20, see p.8, filed on 24 October 2022 have been fully considered and are persuasive.  The previous 35 U.S.C. §112(b) rejections to Claims 1-20 are withdrawn after independent Claim 1/11 being amended.
Applicant’s arguments, see p.8, filed on 24 October 2022, with respect to Claim Interpretation to Claims 1, 2, 6, 7, 9 and  11 have been fully considered but they are not persuasive.
In order to avoid the claim interpretation under 35 U.S.C. 112(f), Applicant amended the virtual reality computing device by the phrase the virtual reality computing device comprising a processor that is configured to execute instructions that … .
However according BPAI, a processor that is configured to … can be construed as a nonce word (Ex Parte Lakkala, 2013, Ex Parte Erol 2013, Ex Parte Smith 2013, Ex Parte Cadarso 2013).  Therefore the amendments fail to stay clear of 35 U.S.C. 112(f) claim interpretation.  Suggest adding a GPU the virtual reality device or the processor to clarify that the processor is a specific processor instead of a nonce generic processor.
Applicant’s arguments, see p.8-10, filed on 24 October 2022, with respect to the rejection(s) of Claim(s) 1-20 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended independent Claim(s) 1/11 is/are now rejected under 35 USC §103 as being unpatentable over Northrup et al. (US 10,274,287 B2) in view of Meadows (US 2014/0274240 A1) and Zboray et al. (US 2013/0189656 A1). Zboray discloses the benefit of playback.  Therefore Zboray teaches or suggests the limitation of   See detailed rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a processor that is configured to … in Claims 1, 6-7 and a processor … that perform the method … in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites The virtual reality system of claim 7 to render each of the proximity rings in given colors based on distance.  It seems a subject which performs the rendering is missing.  Suggest adding the missing subject (e.g. The virtual reality system of claim 7,  wherein the processor is further configured to render each of the proximity rings in given colors based on distance).  For the examination purpose, the Examiner interprets it is the processor which performs the rendering.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Northrup et al. (US 10,274,287 B2) in view of Meadows (US 2014/0274240 A1) and Zboray et al. (US 2013/0189656 A1).
Regarding Claim 1, Northrup discloses a virtual reality system comprising: 
a virtual reality computing device that is communicatively coupled (Fig.8: Input Device 814 and col.9 lines 22-34: Input device 814 is connected to computer 801. Input device 814 includes processor 815, memory 816 connected to processor 815, communication interface 817 connected to processor 815, a set of sensors 818 connected to processor 815, and a set of controls 819 connected to processor 815. In one embodiment, input device 814 is a simulated weapon, such as a shot gun, a rifle, or a handgun …) to a simulation device, the virtual reality computing device comprising a processor (Fig.8: Processor 820)  that is configured to execute executing instructions that: 
determine a location of a trainee based on a location of the simulation device (col.29 lines 38-41: LEDs 1854 emit light that is sensed by one or more cameras or sensors, from which the locations and orientations of input device 1802 and weapon 1806 can be determined. The locations and orientations are determined from the transmission characteristics of the light emitted from LEDs 1854, and the placement characteristics of LEDs 1854.  Since a simulated weapon is hold by a trainee, it would be obvious for a POSITA to determine the trainee’s location based on the detected simulated weapon’s location); 
monitor for movements and signals from the simulation device (col.18 lines 24-26: In a preferred embodiment, position trackers 1205, 1206, and 1215 capture the vertical and horizontal positions of user device 1202, weapon 1203 and/or set of gloves 1210); 
render a simulation of a virtual reality scenario to the trainee and depict data in the simulation of the virtual reality scenario based on the monitored movements and signals from the simulation device (col.33 lines 44-48: The simulation engine receives measurement data from head unit 2122 and position detector 45 2123, renders virtual reality images based on the measurement data and the state of the simulation, and sends the images back to head unit 2122 to be displayed to the user).
Northrup fails to disclose render a proximity ring to the trainee in the simulation based on the location of the simulation device and on ring characteristic data stored in one or more data structures, the ring characteristic data comprising an indication of a shape size and distance from the location of the trainee at which the proximity ring is to be rendered.
However Meadows, in the same field of endeavor, discloses rending proximity rings based on the location of a virtual reality player (Fig.16 and [0080]: the interface 1600 includes two indications of expected distance (range rings 1605) if the next simulated shot were to be hit with a driver or a 3-wood. Using the information output on the interface 1600, the user may then determine which of the clubs is appropriate based on the desired position indicated by the target location of the next shot. In the example of FIG. 16, the user may visually determine that the driver provides the user the best probability of hitting the simulated shot to the desired target position (icon 1415)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Meadows into that of Northrup and to render a proximity ring to the trainee in the simulation based on the location of the simulation device and on ring characteristic data stored in one or more data structures the ring characteristic data comprising an indication of a shape size and distance from the location of the trainee at which the proximity ring is to be rendered in order to assist users to hit the desired target as taught by Meadows.
Northrup discloses in addition to displaying virtual reality images in real time, a user can replay the last shot sequence including the shot attempt by the user (col.21 lines 5-7: Instant replay 1310 enables the user replay the last shot sequence including the shot attempt by the user).
Replaying the last shot sequence is to repeat the same shot sequence, which is a playback mode.
In addition Zboray discloses  a training system employing computer simulation and immersive virtual reality for instructing and evaluating the progress of a person performing a skilled-oriented task and, more particularly, to a simulator for instructing and evaluating performance of a skilled-oriented task of a process … ([0003]).  Zboray discloses the simulator 20 provides evaluation in real-time, e.g., as the task or step is being performed, and after one or more performances, e.g., in one or more review modes ([0024]).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Zboray into that of  Northrup as modified and to enter a review mode after at least a portion of the simulation of the virtual reality scenario is completed by the trainee, the review mode being configured to render a playback of the at least a portion of the simulation of the virtual reality scenario and to render the proximity ring in the playback such that the operator 10 receives real-time feedback on his/her performance, as well as the aforementioned evaluation and/or review modes as taught by Zboray ([0048]).  By adding a reviewing/evaluation mode, it helps trainees to better improve their skills.

Regarding Claim 7, Northrup modified by Meadows discloses wherein the processor is further configured to: render a plurality of proximity rings including the proximity ring each proximity ring being rendered at a different distance from the trainee in the simulation; and prescribe different actions to each of the plurality of proximity rings (Meadows [0080]: Specifically, the interface 1600 includes two indications of expected distance (range rings 1605) if the next simulated shot were to be hit with a driver or a 3-wood.  See Fig.16: rings indicating distance 200 and 220).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 8, Northrup modified by Meadows discloses wherein the different actions include appropriate courses of action by the trainee that are based on the indicated distances with respect to a subject ([0080]: Specifically, the interface 1600 includes two indications of expected distance (range rings 1605) if the next simulated shot were to be hit with a driver or a 3-wood.  A skilled person would have recognized that a person would take different action when using a driver or a 3-wood in order to hit the ball properly).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claims 11 and 17-18, Claims 11 and 17-18 are in similar scopes to Claims 1 and 7-8 except in the format of “method”.  Therefore the rejections to Claims 1 and 7-8 are also applied to Claims 11 and 17-18.

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Northrup et al. (US 10,274,287 B2) in view of Meadows (US 2014/0274240 A1) and Zboray et al. (US 2013/0189656 A1) as applied to Claim 1, 11 above, and further in view of Wendt (US 2015/0050622 A1).
Regarding Claim 2, Northrup as modified discloses further comprising the virtual reality computing device to generate a review mode including a playback of the virtual reality scenario (Northrup col.21 lines 5-7: Instant replay 1310 enables the user replay the last shot sequence including the shot attempt by the user.  Zboray [0048]: the operator 10 receives real-time feedback on his/her performance, as well as the aforementioned evaluation and/or review modes).  But Northrup as modified fails to further disclose wherein the review mode is configured to allow a user to observe the trainee and movements of the trainee in the playback of the simulation of the virtual reality scenario from a plurality of perspectives, at least one of the plurality of perspectives having been predefined by the virtual reality scenario prior to the rendering of the simulation.
However Wendt discloses allowing wherein the review mode is configured to allow a user to observe the trainee and movements of the trainee in the playback of the simulation of the virtual reality scenario from a plurality of perspectives, at least one of the plurality of perspectives having been predefined by the virtual reality scenario prior to the rendering of the simulation ([0006]: Reviewing and viewing of the action taking place during training exercises should be possible from any desired perspectives.  [0009]: The invention also makes it possible for the action to be observed in three-dimensional form from any desired perspective in space).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wendt into that of Northup as modified in order to allow trainer/trainee to observe trainee’s performance more accurately. 

Regarding Claim 3, Northrup modified by Meadows and Wendt teaches or suggests wherein the plurality of perspectives include at least a trainee perspective (Northrup col.21 lines 5-7: Instant replay 1310 enables the user replay the last shot sequence including the shot attempt by the user.  See Fig.17) and vantage perspectives (Wendt [0009]: The invention also makes it possible for the action to be observed in three-dimensional form from any desired perspective in space).  The same reason to combine as taught in Claim 2 is incorporated herein.

Regarding Claim 4, Wendt teaches or suggests wherein virtual reality scenario includes predetermined perspectives based on environment parameters of the virtual reality scenario ([0030]: A plurality of identical imaging systems (IS) 2, such as for example video cameras, are mounted in space 1, within which the action during the training exercises is to take place. The number of imaging systems (IS) 2, their position and their alignment are selected such that their image angles 3 overlap and as a result the entire space 1 can be observed without gaps. In the present exemplary embodiment, in each case a specific number of IS is suspended in planes which are distributed across the height of the space on all four walls and the ceiling of the space).  The same reason to combine as taught in Claim 2 is incorporated herein.

Regarding Claim 5, Northrup as modified further teaches or suggests wherein the review mode includes overlay and control features utilized to review performance of the trainee in the virtual reality scenario, the overlay and control features including a menu of options for selecting: a vantage point, to enable or disable rendering of the proximity ring, simulation boundaries, or objects/weapons highlights (Northrup: col.34 lines 50-54: Computer 2121 receives measurement data from sensors 2135 of head unit 2122 and from sensors 2137 of positioning detector 2123 and renders an overlay image or hologram for each time step that is shown in display 2136.  Also see Fig.13 and col.19 lines 42-47: command menu 1300 includes simulation type 1301, weapon type 1302, weapon options 1312, ammunition 1303, target type 1304, station select 1305, phantom toggle 1306, day/night mode 1307, environmental conditions 1308, freeze frame 1309, instant replay 1310, and start/end simulation 1311.  Meadows Fig.16/17).  The same reason to combine as taught in Claim 2 is incorporated herein.

Regarding Claims 12-15, Claims 12-15 are in similar scopes to Claims 2-5 except in the format of “method”.  Therefore the rejections to Claims 2-5 are also applied Claims 12-15.

Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Northrup et al. (US 10,274,287 B2) in view of Meadows (US 2014/0274240 A1) and Zboray et al. (US 2013/0189656 A1) as applied to Claim 1 and 11 above, and further in view of Ferris et al. (US 2006/0105299 A1).
Regarding Claim 6, Northrup as modified fails to explicitly recite wherein the processor is further configured to generate instructor audio that plays microphone output to the trainee during the simulation.
However Ferris, in the same field of endeavor, teaches or suggests wherein the processor is further configured to generate instructor audio that plays microphone output to the trainee during the simulation ([0055]: bi-directional audio may be provided for communication between trainees 26 and trainers located at workstation 30).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ferris into that of Northrup as modified and to generate instructor audio that plays microphone output to the trainee during the simulation in order to allow instructor to correct trainee’s error on site.

Regarding Claim 10, Northrup modified by Meadows etc. fails to disclose wherein the virtual reality scenario includes branching options that determine outcomes of the virtual reality scenario based on instructor selections.
However Ferris, in the same field of endeavor, teaches or suggests wherein the virtual reality scenario includes branching options ([0082]: Simulation system 20 (FIG. 1) may employ a branching video technology. Branching video technology enables control of multiple playback paths through a video database. As such, scenarios 86 may optionally branch to a different outcome, i.e., a subscenario 94 based on the action or inaction of trainee 26) that determine outcomes of the virtual reality scenario based on instructor selection ([0164]: Exemplary external commands can include an instructor start command which starts the motion video of scenario 211, a shoot command that causes an actor to be shot, although not by trainee 26).  The same reason to combine as taught in Claim 6 is incorporated herein.

Regarding Claims 16 and 20, Claims 16 and 20 are in similar scopes to Claims 6 and 20 except in the format of “method”.  Therefore the rejections to Claims 6 and 20 are also applied Claims 16 and 20.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Northrup et al. (US 10,274,287 B2) in view of Meadows (US 2014/0274240 A1) and Zboray et al. (US 2013/0189656 A1) as applied to Claim 7 and 17 above, and further in view of Kinateder et al. (Using an Augmented Reality Device as a Distance-based Vision Aid – Promise and Limitations, Optom Vis Sci 2018 Vol 95(9)).
Regarding Claim 9, Northrup as modified fails to discloses render each of the proximity rings in given colors based on distance.
However Kinateder discloses a POSITA had known to automatically provide enhanced spatial information could potentially be implemented in real-time augmented reality (p.737 right column lines 1-2).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kinateder into that of Northrup as modified and to render each of the proximity rings in given colors based on distance in order to better assist vision impaired trainee since Kinateder discloses a skilled person had known that a few previous studies have used a “distance-based” enhancement system that translates the distance of points in front of the user into pixel brightness values and showed that visually impaired users wearing this video system could perform a visual search task while seated and collided with fewer obstacles in a mobility task (p.728 left column second paragraph lines 6-11).

Regarding Claim 19, Claim 19 is in similar scope to Claim 9 except in the format of “method”.  Therefore the rejection to Claim 9 is also applied to Claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613